DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68, 73-75, and 77-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 68 recites the limitation "from the group consisting of" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as "from a group consisting of" and suggests amending. 
Claim 73 recites the limitation "wherein the machine learning-based classifier is selected from the group consisting of" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as "wherein a machine learning-based classifier is selected from a group consisting of" and suggests amending. 
	Claims 74-75 are rejected based on their dependency on claim 73.

Claim 78 recites the limitation "prior to the onset of the sepsis" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as "prior to an onset of the sepsis" and suggests amending. 
Claim 79 recites the limitation "prior to the onset of the sepsis" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as "prior to an onset of the sepsis" and suggests amending. 
Claim 80 recites the limitation "prior to the onset of the sepsis" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as "prior to an onset of the sepsis" and suggests amending. 
Claim 81 recites the limitation "prior to the onset of the sepsis" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as "prior to an onset of the sepsis" and suggests amending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65-73 and 76-84 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0049403 Ong et al., hereinafter “Ong” in view of US 2012/0245439 Andre et al., hereinafter “Andre”.
Regarding claim 65, Ong discloses a system for monitoring a subject (Para 7), comprising: one or more sensors comprising an electrocardiogram (ECG) sensor (Para 9 and Figure 34, elements 22), which one or more sensors are configured to acquire health data comprising a plurality of vital sign measurements of the subject (Para 9) over a period of time (Para 11 and 44); and a mobile electronic device (Para 157), comprising: an electronic display (Figure 4, element 432); a wireless transceiver (Para 60; communication occurs via Bluetooth); and one or more computer processors operatively coupled to the electronic display and the wireless transceiver (Para 60), which one or more computer processors are configured to (i) receive the health data from the one or more sensors through the wireless transceiver (Para 60 and Figure 4, element 410), (ii) process the health data (Para 61) using a trained algorithm (Para 169 and Figure 1) to generate an output indicative of a progression or regression of sepsis of the subject (Para 169 discloses that the risk score will be outputted. Para 142 discloses sepsis, look further down in the rejection to clarify the systems use for sepsis progression or regression) over the period of time at a sensitivity of at least about 75% (Para 338), and (iii) provide the output for display to the subject on the electronic display (Para 106).
Ong does not explicitly disclose that the system is used for tracking the progression or regression of sepsis. 
However, Andre discloses a system very similar to that of Ong (Figure 1) and teaches using the system to indicate sepsis (Para 85). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have clarified that the system of Ong can be used to detect sepsis as taught by Andre, in order to detect if a patient needs critical care (Andre, Para 85).
Regarding claim 66, Ong discloses the ECG sensor (Para 9 and Figure 34 elements 22) comprises one or more ECG electrodes (Para 9).
Regarding claim 67, Ong discloses the ECG sensor comprises no more than three ECG electrodes (Figure 34, elements 22 are the only ECG electrodes, only two are shown).
Regarding claim 68, Ong discloses the plurality of vital sign measurements (Para 75) comprises one or more measurements selected from a group consisting of heart rate, heart rate variability, systolic blood pressure, diastolic blood pressure, respiratory rate, blood oxygen concentration (SpO2), carbon dioxide concentration in respiratory gases, a hormone level, sweat analysis, blood glucose, body temperature, impedance, conductivity, capacitance, resistivity, electromyography, galvanic skin response, neurological signals, and immunology markers (Para 75).
Regarding claim 69, Ong discloses the one or more computer processors (Para 7 and 60) are further configured to store the acquired health data in a database (Para 5 and 80).
Regarding claim 70, Ong discloses the one or more computer processors (Para 7 and 60) are further configured to present an alert on the electronic display based at least on the output (Para 143).
Even if Ong does not explicitly disclose an alert, Andre teaches displaying an alert based on the output (Para 103).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an alert as taught by Andre, in the invention of Ong, in order to notify the user of abnormal measurements (Andre; Para 103).
Regarding claim 71, Ong discloses the one or more computer processors (Para 7 and 60) are further configured to transmit an alert over a network to a health care provider of the subject based at least on the output (Para 60 and 87).
Regarding claim 72, Ong discloses the trained algorithm (Para 169 and Figure 1) comprises a machine learning-based classifier (Para 230 and 248) configured to process the health data to generate the output indicative of the progression or regression of the sepsis in the subject (Para 155 and 142 and Figure 4, element 424).
Regarding claim 73, Ong discloses a machine learning-based classifier (Para 230 and 248) is selected from a group consisting of a support vector machine (SVM), a naive Bayes classification, a random forest, a neural network, a deep neural network (DNN), a recurrent neural network (RNN), a deep RNN, a long short-term memory (LSTM) recurrent neural network (RNN), and a gated recurrent unit (GRU) recurrent neural network (RNN) (Para 92).
Regarding claim 76, Ong discloses all the limitations of claim 65.
Ong does not disclose the subject is being monitored for post- surgery complications, or (ii) the subject has received a treatment comprising a bone marrow transplant or an active chemotherapy, and the subject is being monitored for post-treatment complications.
However, Andre teaches the subject is being monitored for post- surgery complications, or (ii) the subject has received a treatment comprising a bone marrow transplant or an active chemotherapy, and the subject is being monitored for post-treatment complications (Para 238).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the device is used to monitor post treatment complications as taught by Andre, in the invention of Ong, in order to assess critical states (Andre; Para 238).
Regarding claim 77, Ong discloses the period of time includes a window beginning about 2 hours prior to an onset of the sepsis and ending at the onset of the sepsis (Para 141 and 211).
Regarding claim 78, Ong discloses the period of time includes a window beginning about 4 hours prior to an onset of the sepsis and ending at about 2 hours prior to the onset of the sepsis (Para 141 and 211).
Regarding claim 79, Ong discloses the period of time includes a window beginning about 6 hours prior to an onset of the sepsis and ending at about 4 hours prior to the onset of the sepsis (Para 141 and 211).
Regarding claim 80, Ong discloses the period of time includes a window beginning about 8 hours prior to an onset of the sepsis and ending at about 6 hours prior to the onset of the sepsis (Para 141 and 211).
Regarding claim 81, Ong discloses the period of time includes a window beginning about 10 hours prior to an onset of the sepsis and ending at about 8 hours prior to the onset of the sepsis (Para 141 and 211).
Regarding claim 82, Ong discloses the one or more computer processors (Para 7 and 60) are configured to process the health data (Para 61) using the trained algorithm (Para 169 and Figure 1) to generate the output indicative of the progression or regression of the sepsis of the subject Para 169 discloses that the risk score will be outputted. Para 142 discloses sepsis) over the period of time with a specificity of at least about 40% (Para 338).
Regarding claim 83, Ong discloses a method for monitoring a subject (Para 5), comprising: (a) receiving, using a wireless transceiver (Para 60; communication occurs via Bluetooth) of a mobile electronic device (Para 157) of the subject, health data from one or more sensors (Para 60 and Figure 4, element 410), which one or more sensors comprise an electrocardiogram (ECG) sensor (Para 9 and Figure 34, elements 22), which health data comprises a plurality of vital sign measurements (Para 9) of the subject over a period of time (Para 11 and 44); (b) using one or more programmed computer processors of the mobile electronic device (Para 60) to process the health data using a trained algorithm to generate an output indicative of a progression or regression of sepsis of the subject (Para 169 discloses that the risk score will be outputted. Para 142 discloses sepsis, look further down in the rejection to clarify the systems use for sepsis progression or regression) over the period of time at a sensitivity of at least about 80% (Para 338); and (c) presenting the output for display on an electronic display of the mobile electronic device (Para 106 and Figure 4, element 432).
Ong does not explicitly disclose that the method is used for tracking the progression or regression of sepsis. 
However, Andre discloses a method very similar to that of Ong (Para 19) and teaches using the method to indicate sepsis (Para 85). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have clarified that the method of Ong can be used to detect sepsis as taught by Andre, in order to detect if a patient needs critical care (Andre, Para 85).
Regarding claim 84, Ong discloses a system for monitoring a subject (Para 7), comprising: a communications interface in network communication with a mobile electronic device of a user (Para 9 and 60), wherein the communication interface receives from the mobile electronic device health data collected from a subject using one or more sensors (Para 60 and Figure 4), which one or more sensors comprise an electrocardiogram (ECG) sensor (Para 9 and Figure 34, elements 22), wherein the health data comprises a plurality of vital sign measurements of the subject (Para 9) over a period of time (Para 11 and 44); one or more computer processors operatively coupled to the communications interface (Para 60), wherein the one or more computer processors are individually or collectively programmed to (i) receive the health data from the communications interface (Para 60 and Figure 4, element 410), (ii) use a trained algorithm (Para 169 and Figure 1) to analyze the health data (Para 61) to generate an output indicative of a progression or regression of sepsis of the subject (Para 169 discloses that the risk score will be outputted. Para 142 discloses sepsis, look further down in the rejection to clarify the systems use for sepsis progression or regression) over the period of time at a sensitivity of at least about 75% (Para 338), and (iii) direct the output to the mobile electronic device over the network (Para 106).
Ong does not explicitly disclose that the system is used for tracking the progression or regression of sepsis. 
However, Andre discloses a system very similar to that of Ong (Figure 1) and teaches using the system to indicate sepsis (Para 85). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have clarified that the system of Ong can be used to detect sepsis as taught by Andre, in order to detect if a patient needs critical care (Andre, Para 85).

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0049403 Ong et al., hereinafter “Ong” in view of US 2012/0245439 Andre et al., hereinafter “Andre”, further in view of US 2008/0004904 Tran, hereinafter “Tran”.
Regarding claim 74, Ong discloses the trained algorithm (Para 169 and Figure 1).
Ong does not disclose a recurrent neural network (RNN).
However, Tran discloses a system that collects medical data over a network (Abstract) and teaches a recurrent neural network (RNN) (Para 505).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the artificial intelligence used in Ong is a RNN instead of ANN as taught by Tran, in order to apply mathematical models on the data collected (Tran; Para 505).

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0049403 Ong et al., hereinafter “Ong” in view of US 2012/0245439 Andre et al., hereinafter “Andre”, further in view of US 2017/0372199 Hakkani-Tur et al., hereinafter “Hakkani”.
Regarding claim 75, Ong discloses the trained algorithm (Para 169 and Figure 1).
Ong does not disclose a long short-term memory (LSTM) recurrent neural network (RNN).
However, Hakkani discloses a processing device that can be used for medical data (abstract and Para 32) and teaches a long short-term memory (LSTM) recurrent neural network (RNN) (Para 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the artificial intelligence used in Ong is a RNN-LSTM instead of ANN as taught by Hakkani, in order to estimate a complete semantic frame per query, and the joint multi-domain model enables multi-task deep learning where the data from multiple domains reinforce each other (Hakkani; Para 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792